               Case:20-01947-jwb         Doc #:304 Filed: 09/14/2020     Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN

    In re:
                                                           Chapter 11
    BARFLY VENTURES, LLC, et. al., 1                       Case No. 20-01947-jwb

             Debtors.                                      (Jointly Administered)

    ____________________________________/

         MONTHLY FEE STATEMENT OF AMHERST CONSULTING, LLC FOR
    COMPENSATION FOR SERVICES RENDERED & REIMBURSEMENT OF EXPENSES
      AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
                        CREDITORS FOR AUGUST 2020


    Name of Applicant:                             Amherst Consulting, LLC
    Authorized to provide services to:             Official Committee of Unsecured Creditors
    Effective Date of Retention:                   August 10, 2020 (retroactive to June 25)
    Period for which compensation is sought:       August 2020
    Amount of compensation sought as actual,       $5,485.00
    reasonable, and necessary:                     80% = $4,388.00
                                                   20% = $1,097.00

    Amount of expense reimbursement sought:        $0.00
    Total interim request:                         $4,388.00



1
 The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella's Lounge)(3684), GRBC Holdings, LLC,
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat- GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat- Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House LLC and McFadden's Restaurant
Saloon) (4255).



4958880.v1
           Case:20-01947-jwb   Doc #:304 Filed: 09/14/2020        Page 2 of 4




                                     Respectfully submitted by,

                                     JAFFE RAIT HEUER & WEISS, P.C.

                                     By:    /s/ Paul R. Hage
                                     Paul R. Hage (P70460)
                                     27777 Franklin Road, Suite 2500
                                     Southfield, MI 48034
                                     Phone: (248) 351-3000
                                     phage@jaffelaw.com

                                     -and-

                                     SUGAR FELSENTHAL GRAIS &
                                     HELSINGER, LLP

                                     Michael A. Brandess
                                     Elizabeth Vandesteeg
                                     30 N. LaSalle Street, Suite 3000
                                     Chicago, IL 60602
                                     Phone: (312) 704-9400
                                     mbradness@sfgh.com
                                     evandesteeg@sfgh.com

                                     Counsel for the Official Committee of Unsecured
                                     Creditors of Barfly Ventures, LLC

Dated: September 14, 2020.
                      Case:20-01947-jwb               Doc #:304 Filed: 09/14/2020             Page 3 of 4

                                                                                                         Amherst Consulting, LLC
                                                                                                         255 E. Brown St., Ste 120
                                                                                                            Birmingham, MI 48009



Customer:
Official UCC of Barfly Ventures, LLC                                                                                Invoice
c/o Gordon Food Service, Inc.
1300 Gezon Parkway S.W.
Wyoming, MI 49509                                                                                   Invoice #:              41863
Attn: Ms. Sharon Murphy                                                                          Invoice Date:           9/8/2020
                                                                                                    Due Date:            9/8/2020


       Date         Category           Name                        Description              Hours            Rate        Amount

   8/1/2020       CF / Liquidity Partner-Sto... Review Committee's response to                   0.30          400.00      120.00
                                                FSB's PPP objections (.30)
   8/3/2020       Asset Sales    Partner-Sto... Review Mastodon information                      0.20          400.00       80.00
   8/3/2020       Committee      Partner-Sto... Phone call with M. Brandess                      0.20          400.00       80.00
                  Mtg /
                  Communicati
                  on
   8/3/2020       Case Admin MD-Morden          Call with M. Brandess on case steps              0.20          350.00       70.00
                                                (0.1), review of FSB filed docs (0.2)
   8/3/2020       CF / Liquidity MD-Morden      Review of cash flow file from Rock               0.20          350.00       70.00
                                                Creek
   8/3/2020       Fin. Info.     MD-Morden      Follow ups with debtor on PPP usage              0.10          350.00       35.00
                  Analysis                      (0.1)
   8/3/2020       Retention /    MD-Morden      Prep of July statement                           0.50          350.00      175.00
                  Fee
                  Applications
   8/4/2020       Case Admin Partner-Sto... Read and respond to emails                           0.50          400.00      200.00
   8/4/2020       Committee      Partner-Sto... Committee call                                   0.50          400.00      200.00
                  Mtg /
                  Communicati
                  on
   8/4/2020       Case Admin MD-Morden          Review liquor license emails                     0.10          350.00       35.00
   8/4/2020       CF / Liquidity MD-Morden      Review cash flow info from Rock Creek            0.20          350.00       70.00
                                                and analyze cash/respond to same
   8/4/2020       Retention /    MD-Morden      Call with P. Hague on fee apps (0.2),            1.30          350.00      455.00
                  Fee                           revise June/July bills (1.0)
                  Applications
   8/5/2020       Committee      Partner-Sto... Review Amherst fee application                   0.20          400.00       80.00
                  Mtg /
                  Communicati
                  on
   8/5/2020       Case Admin MD-Morden          Review committee strategy emails                 0.20          350.00       70.00
   8/5/2020       CF / Liquidity MD-Morden      Latest cash flow file review                     0.10          350.00       35.00
   8/6/2020       Asset Sales    Partner-Sto... Review Mastodon information                      0.30          400.00      120.00
   8/6/2020       CF / Liquidity MD-Morden      Cash flow review                                 0.20          350.00       70.00
   8/7/2020       CF / Liquidity Partner-Sto... Review cash flow                                 0.20          400.00       80.00
   8/7/2020       CF / Liquidity MD-Morden      Review of latest cash flow and                   0.50          350.00      175.00
                                                questions to Rock Creek on same

                           Wire Instructions:
                           Comerica Bank                                         Current Invoice Total
                           188 North Old Woodward
                           Birmingham, MI 48009 USA
                           +1 (800) 643-4421 wire transfer dept.
                           Bank Routing # 072000096
                           Bank Acct #1851115376
                           SWIFT Code: MNBDUS33



                                                                   Page 1
                        Case:20-01947-jwb               Doc #:304 Filed: 09/14/2020             Page 4 of 4

                                                                                                           Amherst Consulting, LLC
                                                                                                           255 E. Brown St., Ste 120
                                                                                                              Birmingham, MI 48009



Customer:
Official UCC of Barfly Ventures, LLC                                                                                  Invoice
c/o Gordon Food Service, Inc.
1300 Gezon Parkway S.W.
Wyoming, MI 49509                                                                                     Invoice #:               41863
Attn: Ms. Sharon Murphy                                                                            Invoice Date:            9/8/2020
                                                                                                      Due Date:             9/8/2020


        Date          Category         Name                          Description              Hours            Rate         Amount

   8/10/2020        Retention /    MD-Morden      Prep fee data                                    0.20          350.00        70.00
                    Fee
                    Applications
   8/11/2020        Committee      Partner-Sto... Review applications                              0.50          400.00       200.00
                    Mtg /
                    Communicati
                    on
   8/12/2020        Case Admin Partner-Sto... Classify June and July 2020 labor                    0.50          400.00       200.00
                                                  categories for invoicing purposes
   8/12/2020        Case Admin MD-Morden          Review case email and call with M.               0.30          350.00       105.00
                                                  Brandess on case status
   8/14/2020        Asset Sales    Partner-Sto... CC w/ Mastodon                                   0.30          400.00       120.00
   8/14/2020        Committee      Partner-Sto... Review Bar Date motio                            0.20          400.00        80.00
                    Mtg /
                    Communicati
                    on
   8/18/2020        Committee      Partner-Sto... Weekly Committee call                            0.50          400.00       200.00
                    Mtg /
                    Communicati
                    on
   8/18/2020        Asset Sales    MD-Morden      Review Mastadon sales process email              0.20          350.00        70.00
                                                  and supporting files
   8/19/2020        Asset Sales    Partner-Sto... CC with Mastodon                                 0.50          400.00       200.00
   8/19/2020        Case Admin Partner-Sto... Review and respond to emails                         0.30          400.00       120.00
   8/21/2020        Asset Sales    Partner-Sto... CC w/ Mastodon/Brandess                          0.50          400.00       200.00
   8/21/2020        CF / Liquidity Partner-Sto... Review two weeks of cash flow                    1.00          400.00       400.00
   8/25/2020        Asset Sales    MD-Morden      Review of sales process updates                  0.10          350.00        35.00
   8/26/2020        Case Admin Partner-Sto... Review emails                                        0.20          400.00        80.00
   8/27/2020        CF / Liquidity Partner-Sto... Review TWCF                                      0.50          400.00       200.00
   8/27/2020        CF / Liquidity MD-Morden      Review, variance analysis, and info              0.70          350.00       245.00
                                                  request for updated cash flow from RC
   8/28/2020        Asset Sales    Partner-Sto... CCw/ Mastodon; PC w/ M. Brandess                 0.70          400.00       280.00
   8/31/2020        Asset Sales    Partner-Sto... Review sales matrix                              0.20          400.00        80.00
   8/31/2020        Asset Sales    Partner-Sto... PC's (2) w/ J. Morden                            0.30          400.00       120.00
   8/31/2020        Asset Sales    Partner-Sto... PC w/ M. Brandess                                0.30          400.00       120.00
   8/31/2020        Asset Sales    MD-Morden      Call with S. Stone (0.2) on asset sale,          0.40          350.00       140.00
                                                  asset sale file review


Make Checks Payable to:      Wire Instructions:
Amherst Consulting, LLC      Comerica Bank                                         Current Invoice Total                  $5,485.00
255 E Brown St., Ste. 120    188 North Old Woodward
Birmingham, MI 48009         Birmingham, MI 48009 USA
                             +1 (800) 643-4421 wire transfer dept.
                             Bank Routing # 072000096
                             Bank Acct #1851115376
                             SWIFT Code: MNBDUS33



                                                                     Page 2
